Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lance (U.S Pub. No. 20130298920) in view of GAMEA (“Physical properties of sunflower seeds components related to kernel Pneumatic separation”, International Journal of Engineering & Technology, vol. 13, no. 1, pages 103-114) and further in view of Holton, Jr. et al. (Pub. No. 20070062549).
Regarding claim 1, Lance discloses a smokeless oral tobacco product comprising a tobacco material and sunflower seed hulls (corresponding to the claimed a particulate material) (Abstract and claim 18), the particulate material having the following properties: i) a mass median particle size measured by sieve analysis overlapping with the claimed ranges of from about 0.3 mm to about 3 mm [0012]; and iii) a combined starch and sugar content of less than about 7% [0011] based on the weight of the particulate material, wherein the tobacco material comprises tobacco, or a tobacco replacement or substitute.  Lance does not expressly disclose the bulk density of the particulate material made from sunflower seed hulls, GAMEA discloses a bulk density of sunflower seed hulls is less than 0.25g/cm3 within the claimed less than about 0.6 g/cm3.  Therefore, it would have been obvious to one of ordinary skill in the art that the particulate material of Lance is within the claimed range as evidence by GAMEA.

Regarding claim 2, Lance discloses the mass median particle size measured by sieve analysis of the particulate material is overlapping with the claimed ranges from about 0.3 mm to about 1 mm [0012].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.  
Regarding claim 3, Lance discloses the mass median particle size measured by sieve analysis of the particulate material is overlapping with the claimed ranges from about 0.3 mm to about 0.7 mm [0012].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.  
Regarding claim 4, GAMEA discloses a bulk density of sunflower seed hulls is less than 0.25g/cm3 within the claimed less than about 0.4 g/cm3.  
Regarding claim 5, GAMEA discloses a bulk density of sunflower seed hulls is less than 0.25g/cm3 within the claimed less than about 0.26 g/cm3.  
Regarding claim 6, Lance discloses the combined starch and sugar content of the particulate material is less than about 5% based on the weight of the particulate material [0011].  
Regarding claim 7, Lance discloses the particulate material is present in an amount overlapping with the claimed ranges of from about 1 to about 80% by weight of the total smokeless oral tobacco product [0014].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.  
Regarding claim 8, Lance a smokeless oral tobacco product according to claim 7, wherein the particulate material is a hydrophobic material selected from the group consisting of 
Regarding claim 11, Lance discloses the tobacco material is or comprises tobacco (Abstract and claim 18).  
Regarding claim 12, Lance discloses the tobacco comprises particulate tobacco (Abstract, claim 18 and [0004]).  
Regarding claim 13, Lance discloses the tobacco is snus [0004]. 
Regarding claim 14, Lance discloses the mass median particle size measured by sieve analysis of the particulate material is overlapping with the claimed ranges from about 0.01 mm to about 1.0 mm [0012].
 Regarding claim 15, Lance discloses the moisture content can be adjusted [0011].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform routine experimentation to arrive to the claimed at least 25% by weight of the total smokeless oral tobacco product.  
Regarding claim 16, Lance discloses the tobacco material is or comprises a tobacco replacement or substitute (Abstract and claim 18).  
Regarding claim 17, Lance discloses some nicotine can be added to the smokeless oral tobacco product, therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform routine experimentation to arrive to the claimed range of the nicotine content of the tobacco material is from about 0.02% to about 7.5% by weight of the tobacco material.  
Regarding claim 18, Lance discloses an additional component selected from flavouring agents, preservatives, binders, humectants, buffering agents, disintegration aids and colourants [0007].
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lance (U.S Pub. No. 20130298920) in view of GAMEA (“Physical properties of sunflower seeds 
Regarding claim 9, Lance discloses the particulate material is a hydrophobic particulate material (particulate sunflower seed hulls) but does not expressly discloses the particulate material is cork.  Burts discloses hydrophobic material cane selected from a group consisting of sunflower seed, cork wood, bark, etc. (column 3, lines 28-44).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have cork (layer of bark tissue) as the particulate material in the product of Lance since it also have hydrophobic property as taught by Burts.
Response to Arguments
Applicant’s arguments filed 9/28/2021 have been considered but are moot in view of the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PHU H NGUYEN/Examiner, Art Unit 1747